Citation Nr: 0304395	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to September 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously the subject of a July 19, 2001 
decision that granted a 50 percent rating from the date of 
service connection.  That decision was vacated by a decision 
dated January 14, 2002.  The case was remanded for further 
development.  Following the requested development, a 50 
percent evaluation was continued and the case has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, but has not resulted in total social and occupational 
impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  Here, the RO 
sent the veteran a letter in April 2002, which informed him 
of what information or evidence VA needed in order to 
substantiate his claim.     

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim.  Further, the veteran 
submitted a statement in April 2002, in which he stated that 
he had no private medical treatment for his post-traumatic 
stress disorder.  The Remand, issued in January 2002, 
informed him the VA was required to make reasonable efforts 
to obtain relevant records (including private records), and 
to help him to obtain relevant records necessary to 
substantiate his claim, see 38 C.F.R. § 3.159(c) (2002).  He 
was further advised that VA would make efforts to obtain 
records in the custody of a Federal department or agency, 
including VA medical facilities and the Social Security 
Administration.  See 38 C.F.R. § 3.159(c)(2) (2002).  This 
was successfully accomplished.  Given the foregoing, the 
Board finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

					II.  PTSD Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran disability 
evaluation must be considered from March 5, 1999 to the 
present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.  At a January 2001 Regional Office hearing, he 
described how his PTSD resulted in depression, a desire to 
stay by himself, and an inability to interact well with co-
workers.  

The appellant underwent a VA psychiatric examination in April 
1999.  It was noted that he had been married and divorced 
twice, that he had been employed full-time for the last 18 
months, and that he reported working "off and on for the 
government for about 20 years since my discharge from the 
service."  He indicated that he was currently being treated 
for PTSD, and that he had been hospitalized in the 1980s and 
early 1970s due to attempted homicide/suicide shortly after 
his discharge from the service.  He stated that he was a 
Vietnam combat veteran who served in Vietnam from 1969 to 
1971 as a door gunner and helicopter mechanic.  He indicated 
that he lived with his mother and tended to isolate himself 
from others by staying in his room.  He reported frequent 
intrusive thoughts and recollections about his combat 
experiences in Vietnam, with the most intrusive thought being 
the naked, bloated, and mutilated dead bodies of American 
soldiers, which had fostered his deep hatred for the 
Vietnamese and had driven him to attempt to eradicate as many 
of the enemy as possible.  He also described frequent 
nightmares and flashbacks (more than two or three times a 
week), avoidance behavior (he didn't like crowds and avoided 
television and movies related to combat and fireworks 
displays), feelings of alienation, an inability to trust or 
get emotionally close to others, sleep disturbances, 
hypervigilant behavior, startle response, frequent depression 
and loss of interest in pleasurable activities, an inability 
to concentrate, and feelings of rage.  

The evaluation in April 1999 revealed that the appellant's 
thought processes and thought content appeared to be within 
normal limits.  He denied current delusions  and 
hallucinations.  It was noted that inappropriate behavior had 
been cited by prior hospitalizations due to homicidal and 
suicidal plan and intent.  He admitted to occasional suicidal 
and homicidal thoughts and ideations but denied current 
suicidal or homicidal plan or intent.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was fully oriented.  His long-term memory was 
intact, while short-term memory, concentration, and judgment 
were moderately impaired.  Speech was slow.  Mood was 
moderately depressed.  Sleep impairment was chronic in 
nature.  The diagnosis was chronic, moderate PTSD, with 
impaired impulse control and a Global Assessment of 
Functioning (GAF) of 51.  The examiner opined that the 
appellant's PTSD symptoms appeared to be frequent and 
moderate in nature, with no real periods of remission during 
the past 12 months, and caused moderate difficulty in 
establishing and maintaining effective social and 
occupational relationships.  The appellant was considered 
capable of managing his benefit payments.  

The appellant was hospitalized at a VA hospital for six days 
in June 1999 with a chief complaint of feeling suicidal and 
homicidal.  He indicated that because he perceived that his 
mother's boyfriend was abusive to her, he had decided to blow 
up the boyfriend's car.  He also reported that he was having 
nightmares and flashbacks.  By the end of the six days, it 
was reported that he was sleeping and eating well, and was 
cooperating and socializing with the staff.  The discharge 
diagnoses were major depressive disorder with suicidal and 
homicidal ideation and PTSD.  It was reported that GAF at 
admission had been 55 and that at discharge it was 70.  

VA medical records show that the appellant received 
outpatient psychiatric treatment at the Birmingham, Alabama, 
VA Medical Center.  A March 1999 report noted that the 
veteran visited the VA because he had struggled not to kill a 
man a few days prior and also that he had been entertaining 
thoughts of harming himself.  Later in March 1999, it was 
noted that was experiencing nightmares two to three times a 
week.  In April 1999, the veteran's GAF score was listed as 
65; the next month it was listed as 70.
    
An April 2000 record indicated that he was living in his own 
apartment, had made amends with his mother, and had no signs 
of behavioral impairment or depression.  A subsequently dated 
April 2000 record showed that he stated he experienced 
periods where he was unable to work due to symptoms and 
called in sick, and that he had a depressed mood, a depressed 
and anxious affect, good insight and judgment, hallucinations 
and flashbacks, and a GAF of 60.  In May 2000, he reported 
continuing problems with flashbacks and nightmares, having to 
deal with irritability at work.  He showed continued 
depression and anxiousness, along with irritability and low 
frustration tolerance, and had a GAF of 60.  Later in May 
2000 he was considered to be making good adjustment, to not 
be a suicide risk, to have no apparent hostile feelings 
towards others, and to be interacting with his friends.  His 
GAF was 60. In July 2000, he indicated that he was having 
flashbacks and nightmares and felt on the verge of another 
loss of stability.  It was reported that he was worsening in 
terms of depression, that he was more irritable and more 
easily agitated, and that he had low frustration tolerance.  
His GAF was 45 and his medications were increased.  In August 
2000, he showed strain of possibly being without work because 
his place of employment had filed for Chapter 11 bankruptcy.  
(Progress notes from June 2001 indicated that the veteran has 
not worked since August 2000).  But he indicated less 
irritability due to increased medications, more restful sleep 
since being placed on Flurazepam, a continuing relationship 
with a lady, and a desire to get into a six week PTSD 
program.  It was noted that he had stopped taking his 
medications for four days and had been surprised at how 
quickly his symptoms returned when off medications.  In 
September 2000, he reported that he had received his pink 
slip at work, and he indicated that he felt he was falling 
apart physically and mentally, although he assured the social 
worker that he was not suicidal.  Later in September 2000 he 
reported fleeting suicidal thoughts (2-3 times) the past 
week, without any plans to follow through.  He stated that he 
was not sleeping well and that he took walks three times a 
week.  He was assessed as being down over his unemployment 
and not actively structuring his day, but was not considered 
a danger to himself or others.  In October 2000, he did not 
seem to be seriously depressed, but he described occasional 
temper outbursts with no particular triggers, which he agreed 
might be related to his job searching, and a conscious 
refocusing of his thoughts when he would begin to think of 
suicide.  The assessment was that he was doing rather well 
under the circumstances, that he was no danger to himself or 
others, and that he was not shutting himself apart from 
friends or family.  In December 2000, he appeared anxious and 
ill at ease and reported that he was staying inside a great 
deal recently due to bad weather.  He indicated that while he 
had suicide thoughts two to three times a week he had no 
plans to harm himself, and that he felt it was bothersome to 
get worked-up over a job prospect and then have nothing 
happen.  The assessment was that the only bright spot for the 
appellant was his baby granddaughter, that he was maintaining 
regular contact with his mother and children, that he was 
showing more and more signs of depression, and that he was 
withdrawing/drinking.
  
In January 2001, records indicate that the veteran had a GAF 
of 45.  Notes from March 2001, stated that the veteran was 
unemployed at that the only income he received was from the 
VA.  The notes further stated that he appeared depressed and 
conveyed little physical or emotional energy, but that he was 
not considered to be a danger to himself or others and that 
he still took effort in his personal appearance.  In June 
2001, he reported that he felt angry much of the time, that 
he did not like to be around other people, and that 
nightmares interfered with his sleep.  Notes from July 2001 
noted the veteran as being moderately depressed and anxious 
and that situational stress was the result of his inability 
to find employment.  He denied any harmful ideation, plan, or 
intent, though he did have morbid preoccupation regarding 
news that his granddaughter was taken from her mother due to 
allegations of abuse.  It was also noted that he takes 
medication three times a day.  His GAF score at that time was 
45.  In August 2001, it was reported that his depression was 
slightly improved and that he had no suicidal ideation.  In 
January 2002, the veteran was reported to have a GAF score of 
45.  Notes indicated that he worried about his offspring and 
that the events of September 2001 sent him into a tailspin.  
He was still having nightmares and was experiencing 
difficulty dealing with various social situations.  He denied 
harmful ideation, plan, or intent.    

Outpatient treatment reports from the VA Medical Center in 
Tuscaloosa, Alabama show that the veteran was receiving PTSD 
group therapy at the PTSD Day Hospital Program in April and 
May 2001.  It was noted that the veteran sought treatment in 
order to get help with frequent nightmares.  It was noted on 
the mental status examination report that he also was 
suffering from intrusive memories, anhedonia, anxiety, anger, 
and depression and exhibited hypervigilance and occasionally 
exaggerated startle response.  He was administered three Beck 
scales: the Beck Anxiety Index (BAI), the Beck Depression 
Inventory (BDI), and the Beck Hopelessness Scale (BHS).  All 
three scores fell within the severe range upon entry.  Upon 
completion of the program, he was tested again and it was 
noted that his anxiety and depression scores decreased and 
his hopelessness score remained exactly the same.  Notes from 
April listed the veteran as having a GAF score of 48 upon 
entry into the program.
 
A vocational rehabilitation consultation, dated June 2001, 
stated that the veteran was able to respond to the 
interviewer appropriately, although some impaired 
concentration was noted and at times he exhibited difficulty 
in focusing on a particular subject.  He also had problems in 
carrying out complex instructions, but that did improve when 
they were repeated and he was given additional time to 
respond.  He also experienced some difficulty in processing 
new information, especially when it was unexpected.  The 
report further stated that the veteran was moderately 
impaired in responding appropriately to supervision and to 
coworkers on the job.  He was also moderately impaired in 
being able to follow work instructions and in his ability to 
complete work related tasks in a timely manner.  His 
cognitive functioning was estimated to be in the average 
range at the time.  The report concluded that his symptoms 
limited his ability to process work procedures and 
instructions that are required in competitive employment and 
impaired him in getting along with coworkers without 
distracting them or exhibiting behavioral extremes.  Finally, 
the report stated that his psychiatric problems impaired his 
ability to meet the demands of work on a sustained basis in a 
competitive work environment and limited his employment 
opportunities.  It stated that the veteran's symptoms had 
been present for over 12 consecutive months and that his 
prognosis for improvement was poor.       

Records from the Social Security Administration (SSA) show 
that the veteran was considered disabled as of August 10, 
2000, as a result of his PTSD.  The disability award letter 
listed PTSD as the primary diagnosis; there was no secondary 
diagnosis.  

The Board finds that the foregoing evidence shows that the 
veteran is shown to have occupational and social impairment, 
with deficiencies in most areas.  Therefore, a 70 percent 
rating is warranted for PTSD.  In this regard, the veteran's 
symptoms include anger, irritability, flashbacks, avoidance 
behavior, and frequent nightmares.  He has been receiving 
medications on an ongoing basis.  The evidence does show that 
the veteran's occupational and social impairment is 
manifested by symptoms, such as suicidal ideation, however, 
these were not frequent and most records stated that he was 
in no danger of harming himself or others.  The evidence does 
not show that he suffers from obsessional rituals that 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation, or 
neglect of personal appearance and hygiene.  There are, 
however, indications that the veteran has difficulty in 
adapting to stressful circumstances and has an impaired 
ability to establish and maintain effective work 
relationships and process work procedures and instructions.    

In evaluating the evidence in this case, the Board finds that 
the appellant's GAF has ranged from 70 to 45.  Under 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 
1994, (DSM-IV), a GAF range from 51 to 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF range of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

The evidence does not demonstrate that the appellant's 
occupational and social impairment has been shown to be due 
to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, weekly panic attacks, 
impairment of long-term memory, impaired judgment, or 
impaired abstract thinking, although he did have difficulty 
in understanding complex commands.  However, the April 1999 
VA psychiatric examination and the outpatient records from 
April 2000 to December 2000 demonstrate evidence of 
disturbances of motivation and mood, impaired short term 
memory, slow speech, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence also indicates that the appellant experiences 
depression and anxiety, frequent flashback and nightmares, 
irritability at times with co-workers, feelings of 
alienation, an inability to trust or get emotionally close to 
others, sleep disturbances, hypervigilant behavior, startle 
response, loss of interest in pleasurable activities, an 
inability to concentrate, feelings of rage, and occasional 
suicidal ideations, although without intent to carry through 
with them. 
 
In addition, the vocational rehabilitation consultation in 
June 2001 concluded that the veteran's symptoms limited his 
ability to process work procedures and instructions that were 
required in competitive employment and impaired him in 
getting along with coworkers without distracting them or 
exhibiting behavioral extremes.  The report also stated that 
his psychiatric problems impaired his ability to meet the 
demands of work on a sustained basis in a competitive work 
environment and limited his employment opportunities.  In 
this regard, the Board acknowledges the Social Security 
Administration's finding of disability for the veteran due to 
his PTSD as of August 10, 2000.  However, a determination by 
the SSA that a veteran is unemployable is not controlling for 
purposes of a final VA determination.  Odiorne v. Principi, 3 
Vet. App. 456 (1992).     

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9411 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross 


impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  With 
regard to employment, it appears that the veteran has not 
worked since August 2000.  This was when the company he 
worked for went bankrupt.  However, the Board finds that 
overall, the evidence does not show that the veteran has 
symptoms that are sufficiently persistent or disabling so as 
to warrant a 100 percent rating.  For example, the medical 
evidence does not show that the veteran has persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
The veteran's thought processes were not recorded as being 
illogical or incoherent, and there was no evidence of 
hallucinations or delusions.  Moreover, it was noted in the 
records that the veteran appeared to have good personal 
hygiene and he seemed to take a strong interest in his 
children.  While there obviously is social and occupational 
impairment present, there is nothing in the record to 
establish total social and occupational impairment.  
Accordingly, it is concluded that a 70 percent rating, but no 
higher, is warranted from the effective date of the award of 
service connection for PTSD.  




ORDER

For the period from March 5, 1999, a rating of 70 percent, 
and no more, for PTSD is granted, subject to the regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

